THE THIRTEENTH COURT OF APPEALS

                                    13-13-00522-CR


                                 Michael Manahan, Jr.


                                  On Appeal from the
                   130th District Court of Matagorda County, Texas
                                Trial Cause No. 12-164


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.



June 19, 2014